DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “an electronic apparatus, comprising: a TIME-CODE terminal configured to output a time code signal [1] which an external apparatus utilizes to perform synchronization related to a video; and a control unit configured to output a time code signal [2] in which a bit in a predetermined field in the time code signal [3] is set to a predetermined value, from the TIME-CODE terminal.”
	It is not clear which “time code signal” in [1] and [2], “the time code signal” in [3] refers to. The claim is therefore indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 2-12 depend on claim 1 thus inheriting the rejected feature and are therefore rejected accordingly.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoda et al. (US 2005/0162546 A1 – hereinafter Hosoda).
	Regarding claim 1, Hosoda discloses an electronic apparatus, comprising: a TIME-CODE terminal configured to output a time code signal which an external apparatus utilizes to perform synchronization related to a video (Fig. 1 – transmission device 11 configured to output a time code signal to a receiver as described at least in [0030] to be utilized to perform synchronization related to a video during format conversion); and a control unit configured to output a time code signal in which a bit in a predetermined field in the time code signal is set to a predetermined value, from the TIME-CODE terminal (Fig. 1; [0030]; [0056] – a unit comprising elements 5, 6, 7, 8, 9, and 10 configured to output a time code signal in which predetermined bits in the time code signal to a predetermined value of time code information, attached information, auxiliary information, sequence number information and verification data).
([0002]; [0056]), and the bit in the predetermined field is a user bit ([0030]; [0056] – user’s bit area 20).
	Regarding claim 3, Hosoda also discloses the predetermined field is a user bit field in an LTC signal ([0030]; [0056] – user’s bit area 20 in an LTC signal).
	Regarding claim 4, Hosoda also discloses the predetermined field is an entire field other than a sync word in an LTC signal (Fig. 1; [0030]; [0056] – the predetermined field is an entire field to carry time code information, attached information, auxiliary information, sequence number information and verification data, etc. other than the sync word in an LTC signal, sync word in an LTC signal comprising bits 64-79 is fixed at 0011111111111101).
	Claim 13 is rejected for the same reason as discussed in claim 1 above.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda.
Regarding claim 14, Hosoda teaches an electronic apparatus having a TIME-CODE terminal configured to output a time code signal which an external apparatus (Fig. 1 – transmission device 11 configured to output a time code signal to a receiver as described at least in [0030] to be utilized to perform synchronization related to a video during format conversion), the electronic apparatus executes the steps of a method for controlling the electronic apparatus, the method comprising: outputting a time code signal in which a bit in a predetermined field in the time code signal is set to a predetermined value, from the TIME-CODE terminal (Fig. 1; [0030]; [0056] – a unit comprising elements 5, 6, 7, 8, 9, and 10 configured to output a time code signal in which predetermined bits in the time code signal to a predetermined value of time code information, attached information, auxiliary information, sequence number information and verification data).
However, Hosoda does not disclose a non-transitory computer-readable storage medium storing a program which, when read and executed by a computer of an electronic apparatus, causes the electronic apparatus to execute the steps of the method.
Official Notice is taken that implementation of operations of information processing methods using “a non-transitory computer-readable storage medium storing a program which, when read and executed by a computer of an electronic apparatus, causes the electronic apparatus to execute the steps of the method” is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have implemented the operations of the method taught by Hosoda via a computer and a non-transitory storage medium since such implementation were known .
Claims 1-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (hereinafter APA).
Regarding claim 1, APA discloses an electronic apparatus, comprising: a TIME-CODE terminal configured to output a time code signal which an external apparatus utilizes to perform synchronization related to a video ([0002] – a TIME-CODE terminal of an electronic apparatus outputs a LTC signal to another electronic apparatus); and a control unit configured to output a time code signal in which a bit in a predetermined field in the time code signal is set to a predetermined value, from the TIME-CODE terminal ([0002] – besides the sync word, which must be fixed at 0011111111111101 for synchronization purpose, all other bits must be set at a predetermined value).
Regarding claim 2, APA also discloses the time code signal is a Linear Time Code (LTC) signal conforming to the Society of Motion Picture and Television Engineers (SMPTE) standard, and the bit in the predetermined field is a user bit ([0002]).
Regarding claim 3, APA also discloses the predetermined field is a user bit field in an LTC signal ([0003] – the user selects a specific value from a menu to set the user bits).
Regarding claim 4, APA also discloses the predetermined field is an entire field other than a syne word in an LTC signal ([0002] – besides the sync word, which must be fixed at 0011111111111101 for synchronization purpose, all other bits must be set at a predetermined value).
([0003] – the user selects a first specific value from a menu to set the user bits), and so as to output a time code signal in which the bit in the predetermined field is set to the predetermined value in a case of a second mode ([0003] – any existing value before the user selects the first value to set the user bits).
Regarding claim 6, APA also discloses the second mode is a high speed synchronization mode for performing synchronization at a higher speed than the first mode ([0003] – depending on the value of the predetermined value, i.e. more 1’s would cause synchronization to be performed at a higher speed because it would cause more transitions in the signal level).
Regarding claim 7, APA also discloses the first mode and the second mode are configured by a user operation ([0003] – the user selects a specific value from a menu to set the user bits).
Claim 13 is rejected for the same reason as discussed in claim 1 above.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over APA.
Regarding claim 14, APA teaches an electronic apparatus having a TIME-CODE terminal configured to output a time code signal which an external apparatus utilizes to perform synchronization related to a video ([0002] – a TIME-CODE terminal of an electronic apparatus outputs a LTC signal to another electronic apparatus), the electronic apparatus executes the steps of a method for controlling the electronic apparatus, the method comprising: outputting a time code signal in which a bit in a ([0002] – besides the sync word, which must be fixed at 0011111111111101 for synchronization purpose, all other bits must be set at a predetermined value).
However, APA does not disclose a non-transitory computer-readable storage medium storing a program which, when read and executed by a computer of an electronic apparatus, causes the electronic apparatus to execute the steps of the method.
Official Notice is taken that implementation of operations of information processing methods using “a non-transitory computer-readable storage medium storing a program which, when read and executed by a computer of an electronic apparatus, causes the electronic apparatus to execute the steps of the method” is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have implemented the operations of the method taught by APA via a computer and a non-transitory storage medium since such implementation were known to have been advantageous due to lower production costs, ease of maintenance and updating, etc.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484